DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 9/13/2021 have been entered.  Claims 1, 4, 8, 10, 12, 15, 18, 21, 22, 24, 26 and 29-32 have been amended.  Claims 3 and 17 have been cancelled.    No claims have been added.  Claims 1, 2, 4-16 and 18-32 are currently pending in this application, with claims 1, 15, 29 and 30 being independent.  

Information Disclosure Statement
The information disclosure statement submitted on 9/13/2021 has been considered by the Examiner and made of record in the application file.

	

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-16 and 18-32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Edge, et al (US PG Publication 2016/0029162), hereafter Edge.

Regarding claim 1, Edge teaches a method of obtaining location information performed by a user equipment (UE) comprising: 
receiving a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission
	([0054] - The UE 220 may begin monitoring for and receiving LPP/LPPe Broadcast Provide Assistance Data messages on broadcast systems that may have been indicated by the Location Server 215);
transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0054] and Fig. 2 - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive)

([0056] - The UE 220 may use previously acquired Assistance Data in 
performing its location measurements and location computation).
receiving a request for location information from a location server, wherein the location information in the request for location information is determined by the location server based at least in part on the indication of the level of support by the UE for receiving location assistance data via broadcast in the capability information
([0056] - At step 206, the Location Server 215 may send an LPP/LPPe 
Request Location Information message for requesting location estimates from the UE 220.  In one embodiment, the UE 220 may use previously acquired Assistance Data in performing its location measurements and location computation, using the processor 2310, if requested, such as Assistance Data received at step 203 via a broadcast LPP/LPPe Provide Assistance Data message); and
transmitting the at least some of the location information to the location server
([0056] - At step 208, the UE 220 sends an LPP/LPPe Provide Location Information message with the location measurements or location estimate obtained in step 225 to the Location Server 215).
Additionally, it is noted that claim 1 is to a method performed by a UE therefore the wherein clause reciting limitations performed by the location server is an intended use not carrying patentable weight.  Further, “data” (location assistance data, capability information, request) transmitted or received is merely data, the contents specified being nonfunctional descriptive limitations not carrying patentable weight unless explicitly depended upon or derived from another step of the claim.  See MPEP 2111 (specifically 2111.04 and 2111.05).  Art has nonetheless been applied to the claims as written for compact prosecution.

Regarding claim 2, Edge teaches the method of claim 1,
wherein the location information comprises location measurements, a location estimate or both the location measurements and the location estimate
([0056] - At step 206, the Location Server 215 may send an LPP/LPPe 
Request Location Information message for requesting location estimates from the UE 220.  In one embodiment, the UE 220 may use previously acquired Assistance Data in performing its location measurements and location computation).

Regarding claim 4, Edge teaches the method of claim 1,
wherein the indication of the level of support by the UE for receiving the location assistance data via broadcast comprises at least one of: 
an identification of first System Information Blocks (SIBs) that can be received by the UE via broadcast, wherein the first SIBs comprise first types of location assistance data
([0054] - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive using broadcast over different broadcast systems such as evolved/enhanced Multimedia Broadcast Multicast Service (eMBMS) and LTE SIBs.  The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 2) types of broadcast system supported (LTE SIB), 3) ability to cipher/decipher broadcast Assistance Data);
an identification of second SIBs that can be received by the UE via broadcast, wherein the second SIBs comprise second types of location assistance data in ciphered form
([0054] - The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 2) types of broadcast system supported (LTE SIB), 3) ability to cipher/decipher broadcast Assistance Data);
an identification of third types of location assistance data that can be received by the UE via broadcast
([0054] - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive using broadcast over different broadcast systems such as evolved/enhanced Multimedia Broadcast Multicast Service (eMBMS) and LTE SIBs);
an identification of fourth types of location assistance data that can be received in ciphered form by the UE via broadcast
([0054 - Once the capabilities are exchanged, both the UE 220 and the Location Server 215 may be aware if they can begin or continue to participate in the broadcast Assistance Data protocol with one another.  The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 3) ability to cipher/decipher broadcast Assistance Data);  
an identification of at least one ciphering key previously received by the UE, wherein the at least one ciphering key enables deciphering by the UE of the location assistance data received in ciphered form by the UE via broadcast
([0054 - Once the capabilities are exchanged, both the UE 220 and the Location Server 215 may be aware if they can begin or continue to participate in the broadcast Assistance Data protocol with one another.  The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 3) ability to cipher/decipher broadcast Assistance Data);
an indication of an ability by the UE to receive the location assistance data in ciphered form via broadcast
([0054 - Once the capabilities are exchanged, both the UE 220 and the Location Server 215 may be aware if they can begin or continue to participate in the broadcast Assistance Data protocol with one another.  The capabilities information may additionally include, but is not limited to 3) ability to cipher/decipher broadcast Assistance Data);  
an indication of at least one Radio Access Technology (RAT) in which the location assistance data is broadcast, wherein the UE currently has access to the at least one RAT; or 
some combination of the foregoing.

Regarding claim 5, Edge teaches the method of claim 4,
wherein the first set of location assistance data comprises fifth types of location assistance data, wherein the fifth types of location assistance data are included within one or more of
the first types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data and 2) types of broadcast system supported (e.g. SIB)), 
the second types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data), 
the third types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data and 2) types of broadcast system supported (e.g. SIB)) and 
the fourth types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data).

Regarding claim 6, Edge teaches the method of claim 4, 
wherein at least one of the first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
the second types of location assistance data, 
the third types of location assistance data or 
the fourth types of location assistance data 
comprise assistance data for at least one position method.
	
Regarding claim 7, Edge teaches the method of claim 6,  
wherein the at least one position method comprises 
UE assisted Global Navigation Satellite System (A-GNSS)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS), 
UE based A-GNSS
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
UE assisted Observed Time Difference of Arrival (OTDOA)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to OTDOA assistance information), 
UE based OTDOA
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to OTDOA assistance information), 
UE assisted Wireless Local Area Network (WLAN), 
UE based WLAN, 
UE assisted Enhanced Cell ID (ECID), 
UE based ECID, 
UE assisted Real Time Kinematics (RTK)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to RTK data), 
UE based RTK
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to RTK data), 

([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0090] - One block to a more accurate satellite info called Precise Point Positioning (PPP) info), 
UE based PPP
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0090] - One block to a more accurate satellite info called Precise Point Positioning (PPP) info), or
Differential GNSS (DGNSS)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to DGNSS), or
a combination thereof.

Regarding claim 8, Edge teaches the method of claim 4,
wherein the indication of the level of support by the UE for receiving the location assistance data via broadcast further comprises 

the first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
the second types of location assistance data, 
the third types of location assistance data or 
the fourth types of location assistance data.

Regarding claim 9, Edge teaches the method of claim 1,
Further comprising:
receiving a second set of location assistance data from the location server, wherein the second set of location assistance data comprises location assistance data not received in the first set of location assistance data
([0061] – The Location Server 215 may reply (e.g. in step 202 in FIG. 2) with an indication that some of the requested Assistance Data is available via broadcast.  The Location Server 215 may not provide such an indication but may instead provide the UE with sufficient information related to the broadcast of Assistance Data to enable the UE to then look for the missing Assistance Data via broadcast); and 
obtaining at least some of the location information based at least in part on the first set of location assistance data and the second set of location assistance data
([0061] – The Location Server 215 may reply (e.g. in step 202 in FIG. 2) with an indication that some of the requested Assistance Data is available via broadcast.  The Location Server 215 may not provide such an indication but may instead provide the UE with sufficient information related to the broadcast of Assistance Data to enable the UE to then look for the missing Assistance Data via broadcast).

Regarding claim 10, Edge teaches the method of claim 9,  
wherein the second set of location assistance data is determined by the location server based at least in part on the capability information
([0061] – Broadcasting the requested Assistance Data allows for additional efficiencies if the Location Server 215 has a number of open requests from UEs 2212 for Assistance Data associated with broadcasting and/or Assistance Data related to location support.  The Location Server 215 may not provide such an indication but may instead provide the UE with sufficient information related to the broadcast of Assistance Data to enable the UE to then look for the missing Assistance Data via broadcast).


wherein the second set of location assistance data comprises at least one ciphering key, wherein at least a portion of the first set of location assistance data is ciphered, and further comprising deciphering the at least the portion of the first set of location assistance data based on the at least one ciphering key
([0054 - Once the capabilities are exchanged, both the UE 220 and the Location Server 215 may be aware if they can begin or continue to participate in the broadcast Assistance Data protocol with one another.  The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 3) ability to cipher/decipher broadcast Assistance Data).

Regarding claim 12, Edge teaches the method of claim 1,
further comprising: 
receiving a request for the capability information from the location server
([0054] and Fig. 2 - The Location Server 215 may instigate the capabilities exchange protocol between the Location Server 215 and the UE 220); and 
transmitting the capability information in response to receiving the request.
([0055] - Transaction T2 for exchanging capabilities may include LPP/LPPe Request Capabilities message, as in step 204, from the Location Server 215 to the UE 220 and LPP/LPPe Provide Capabilities message, as in step 205, from the UE 220 to the Location Server 215).

Regarding claim 13, Edge teaches the method of claim 1, 
wherein at least a portion of the first set of location assistance data is ciphered
([0063] - The Assistance Data may be ciphered by the Location Server 215, using one or more processors 2310),
the method further comprising: 
receiving at least one ciphering key
([0063] - Cipher keys may be the same or different over different local areas (e.g. same or different per cell or per group of cells) and may be changed at intervals); and 
deciphering the at least the portion of the first set of location assistance data based on the at least one ciphering key
([0063] - The Assistance Data may be ciphered by the Location Server 215.  The cipher keys may also be the same or different for different types of broadcast Provide Assistance Data messages.  The Location Server 215 can provide deciphering key values to UEs as part of other Assistance Data associated with support of broadcast Assistance Data).

Regarding claim 14, Edge teaches the method of claim 1.  Edge further teaches
wherein the at least one wireless node comprises an evolved Node B (eNB)
([0041] – The mobile terminal may make measurements of radio transmission from network base stations.  Assistance data may also contain location coordinates of base stations nearby to the terminal), 

a New Radio (NR) Node B (gNB) or 
an IEEE 802.11 WiFi access point
([0041] – The mobile terminal may make measurements of radio transmission from network access points (e.g. WiFi access points 
(APs)).  Assistance data may also contain location coordinates of access points nearby to the terminal), or
a combination thereof.

Regarding claim 15, Edge teaches a user equipment (UE) capable of obtaining location information, the UE comprising: 
at least one wireless transceiver configured to wirelessly communicate with at least one wireless network
([0054] – Using the transceiver 2350 and the processor 2310, the UE 220 may begin monitoring for and receiving LPP/LPPe Broadcast Provide Assistance Data messages on broadcast systems that may have been indicated by the Location Server 215);
memory configured to store location assistance data and location information
([0056] – The UE uses Assistance Data previously stored in device storage 
2325 or temporarily maintained in the Working memory 2335); and 
at least one processor coupled to the at least one wireless transceiver and the memory and configured to
([0056] – The processor 2310 of the UE uses Assistance Data previously 
stored in device storage 2325 or temporarily maintained in the Working memory 
2335):
receive via the at least one wireless transceiver a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission
	([0054] - The UE 220 may begin monitoring for and receiving LPP/LPPe Broadcast Provide Assistance Data messages on broadcast systems that may have been indicated by the Location Server 215);
transmit via the at least one wireless transceiver capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0054] and Fig. 2 - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive);
receive via the at least one wireless transceiver a request for the location information from the location server, wherein the location information in the request for location information is determined by the location server based at least in part on the indication of the level of support by the UE for receiving location assistance data via broadcast in the capability information
([0056] - At step 206, the Location Server 215 may send an LPP/LPPe 
Request Location Information message for requesting location estimates from the UE 220.  In one embodiment, the UE 220 may use previously acquired Assistance Data in performing its location measurements and location computation, using the processor 2310, if requested, such as Assistance Data received at step 203 via a broadcast LPP/LPPe Provide Assistance Data message); 
obtain via the at least one wireless transceiver at least some of the location information based at least in part on the first set of location assistance data
([0056] - The UE 220 may use previously acquired Assistance Data in 
performing its location measurements and location computation); and
transmit via the at least one wireless transceiver at least some of the location information to the location server
([0056] - At step 208, the UE 220 sends an LPP/LPPe Provide Location Information message with the location measurements or location estimate obtained in step 225 to the Location Server 215).

Regarding claim 16, Edge teaches the UE of claim 15,
wherein the location information comprises location measurements, a location estimate or both the location measurements and the location estimate
([0056] - At step 206, the Location Server 215 may send an LPP/LPPe 
Request Location Information message for requesting location estimates from the UE 220.  In one embodiment, the UE 220 may use previously acquired Assistance Data in performing its location measurements and location computation). 
Regarding claim 18, Edge teaches the UE of claim 15,  

an identification of first System Information Blocks (SIBs) that can be received by the UE via broadcast, wherein the first SIBs comprise first types of location assistance data
([0054] - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive using broadcast over different broadcast systems such as evolved/enhanced Multimedia Broadcast Multicast Service (eMBMS) and LTE SIBs.  The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 2) types of broadcast system supported (LTE SIB), 3) ability to cipher/decipher broadcast Assistance Data);
an identification of second SIBs that can be received by the UE via broadcast, wherein the second SIBs comprise second types of location assistance data in ciphered form
([0054] - The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 2) types of broadcast system supported (LTE SIB), 3) ability to cipher/decipher broadcast Assistance Data);
an identification of third types of location assistance data that can be received by the UE via broadcast
([0054] - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive using broadcast over different broadcast systems such as evolved/enhanced Multimedia Broadcast Multicast Service (eMBMS) and LTE SIBs);
an identification of fourth types of location assistance data that can be received in ciphered form by the UE via broadcast
([0054 - Once the capabilities are exchanged, both the UE 220 and the Location Server 215 may be aware if they can begin or continue to participate in the broadcast Assistance Data protocol with one another.  The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 3) ability to cipher/decipher broadcast Assistance Data);  
an identification of at least one ciphering key previously received by the UE, wherein the at least one ciphering key enables deciphering by the UE of location assistance data received in ciphered form by the UE via broadcast
([0054 - Once the capabilities are exchanged, both the UE 220 and the Location Server 215 may be aware if they can begin or continue to participate in the broadcast Assistance Data protocol with one another.  The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 3) ability to cipher/decipher broadcast Assistance Data);

([0054 - Once the capabilities are exchanged, both the UE 220 and the Location Server 215 may be aware if they can begin or continue to participate in the broadcast Assistance Data protocol with one another.  The capabilities information may additionally include, but is not limited to 3) ability to cipher/decipher broadcast Assistance Data);  
an indication of at least one Radio Access Technology (RAT) in which the location assistance data is broadcast, wherein the UE currently has access to the at least one RAT; or 
some combination of the foregoing.

Regarding claim 19, Edge teaches the UE of claim 18,  
wherein the first set of location assistance data comprises fifth types of location assistance data, wherein the fifth types of location assistance data are included within one or more of
the first types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data and 2) types of broadcast system supported (e.g. SIB)), 
the second types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data), 
the third types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data and 2) types of broadcast system supported (e.g. SIB)) and 
the fourth types of location assistance data
([0054] – The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data 2) types of broadcast system supported (e.g. SIB) and 3) ability to cipher/decipher broadcast Assistance Data).

Regarding claim 20, Edge teaches the UE of claim 18,  
wherein at least one of the first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
the second types of location assistance data, 
the third types of location assistance data or 

comprise assistance data for at least one position method.

Regarding claim 21, Edge teaches the UE of claim 20,
wherein the at least one position method comprises 
UE assisted Global Navigation Satellite System (A-GNSS)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS), 
UE based A-GNSS
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
UE assisted Observed Time Difference of Arrival (OTDOA)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to OTDOA assistance information), 
UE based OTDOA
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to OTDOA assistance information), 
UE assisted Wireless Local Area Network (WLAN), 
UE based WLAN, 
UE assisted Enhanced Cell ID (ECID), 
UE based ECID, 
UE assisted Real Time Kinematics (RTK)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to RTK data), 
UE based RTK
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to RTK data), 
UE assisted Precise Point Positioning (PPP)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0090] - One block to a more accurate satellite info called Precise Point Positioning (PPP) info), 
UE based PPP
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0090] - One block to a more accurate satellite info called Precise Point Positioning (PPP) info), or
Differential GNSS (DGNSS)
([0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of:
[0087] One block dedicated to DGNSS), or
a combination thereof.
 	
Regarding claim 22, Edge teaches the UE of claim 18,  
wherein the indication of the level of support by the UE for receiving the location assistance data via broadcast further comprises an identification of at least one Global Navigation Satellite System (GNSS) for which the UE can receive at least one of 
the first types of location assistance data
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS), 
the second types of location assistance data, 
the third types of location assistance data or 
the fourth types of location assistance data.

Regarding claim 23, Edge teaches the UE of claim 15,
wherein the at least one processor is further configured to receive via the at least one wireless transceiver a second set of location assistance data from the location server, wherein the second set of location assistance data comprises location assistance data not received in the first set of location assistance data
([0061] – The Location Server 215 may reply (e.g. in step 202 in FIG. 2) with an indication that some of the requested Assistance Data is available via broadcast.  The Location Server 215 may not provide such an indication but may instead provide the UE with sufficient information related to the broadcast of Assistance Data to enable the UE to then look for the missing Assistance Data via broadcast), and 
obtain via the at least one wireless transceiver at least some of the location information based at least in part on the first set of location assistance data and the second set of location assistance data
([0061] – The Location Server 215 may reply (e.g. in step 202 in FIG. 2) with an indication that some of the requested Assistance Data is available via broadcast.  The Location Server 215 may not provide such an indication but may instead provide the UE with sufficient information related to the broadcast of Assistance Data to enable the UE to then look for the missing Assistance Data via broadcast).

Regarding claim 24, Edge teaches the UE of claim 23,
wherein the second set of location assistance data is determined by the location server based at least in part on the capability information
([0061] – Broadcasting the requested Assistance Data allows for additional efficiencies if the Location Server 215 has a number of open requests from UEs 2212 for Assistance Data associated with broadcasting and/or Assistance Data related to location support.  The Location Server 215 may not provide such an indication but may instead provide the UE with sufficient information related to the broadcast of Assistance Data to enable the UE to then look for the missing Assistance Data via broadcast).

Regarding claim 25, Edge teaches the UE of claim 24,
wherein the second set of location assistance data comprises at least one ciphering key, wherein at least a portion of the first set of location assistance data is ciphered, and wherein the at least one processor is further configured to decipher the at 
([0054 - Once the capabilities are exchanged, both the UE 220 and the Location Server 215 may be aware if they can begin or continue to participate in the broadcast Assistance Data protocol with one another.  The capabilities information may additionally include, but is not limited to 1) the ability to send or receive broadcast Assistance Data, 3) ability to cipher/decipher broadcast Assistance Data).
Regarding claim 26, Edge teaches the UE of claim 15,
the at least one processor is further configured to
receive via the at least one wireless transceiver a request for the capability information from the location server
([0054] and Fig. 2 - The Location Server 215 may instigate the capabilities exchange protocol between the Location Server 215 and the UE 220),  and
transmit via the at least one wireless transceiver the capability information in response to receiving the request
([0055] - Transaction T2 for exchanging capabilities may include LPP/LPPe Request Capabilities message, as in step 204, from the Location Server 215 to the UE 220 and LPP/LPPe Provide Capabilities message, as in step 205, from the UE 220 to the Location Server 215).

Regarding claim 27, Edge teaches the UE of claim 15,
wherein at least a portion of the first set of location assistance data is ciphered
([0063] - The Assistance Data may be ciphered by the Location Server 215, using one or more processors 2310), 
the at least one processor is further configured to receive, via the at least one wireless transceiver, at least one ciphering key
([0063] - Cipher keys may be the same or different over different local areas (e.g. same or different per cell or per group of cells) and may be changed at intervals), and
decipher the at least the portion of the first set of location assistance data based 
on the at least one ciphering key
([0063] - The Assistance Data may be ciphered by the Location Server 215.  The cipher keys may also be the same or different for different types of broadcast Provide Assistance Data messages.  The Location Server 215 can provide deciphering key values to UEs as part of other Assistance Data associated with support of broadcast Assistance Data).

Regarding claim 28, Edge teaches the UE of claim 15,
wherein the at least one wireless node comprises an evolved Node B (eNB)
([0041] – The mobile terminal may make measurements of radio transmission from network base stations.  Assistance data may also contain location coordinates of base stations nearby to the terminal), 
a next generation eNB (ng-eNB), 
a New Radio (NR) Node B (gNB) or 
an IEEE 802.11 WiFi access point
([0041] – The mobile terminal may make measurements of radio transmission from network access points (e.g. WiFi access points 
(APs)).  Assistance data may also contain location coordinates of access points nearby to the terminal), or
a combination thereof.
 
Regarding claim 29, Edge teaches a user equipment (UE) capable of obtaining location information, the UE comprising: 
means for receiving a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission
	([0054] - The UE 220 may begin monitoring for and receiving LPP/LPPe Broadcast Provide Assistance Data messages on broadcast systems that may have been indicated by the Location Server 215);
means for transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0054] and Fig. 2 - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive);
means for receiving a request for the location information from the location server, wherein the location information in the request for location information is determined by the location server based at least in part on the indication of the level of 
([0056] - At step 206, the Location Server 215 may send an LPP/LPPe 
Request Location Information message for requesting location estimates from the UE 220.  In one embodiment, the UE 220 may use previously acquired Assistance Data in performing its location measurements and location computation, using the processor 2310, if requested, such as Assistance Data received at step 203 via a broadcast LPP/LPPe Provide Assistance Data message); 
means for obtaining at least some of the location information based at least in part on the first set of location assistance data
([0056] - The UE 220 may use previously acquired Assistance Data in 
performing its location measurements and location computation); and
means for transmitting the at least some of the location information to the location server
([0056] - At step 208, the UE 220 sends an LPP/LPPe Provide Location Information message with the location measurements or location estimate obtained in step 225 to the Location Server 215).

	Regarding claim 30, Edge teaches 
a non-transitory storage medium including program code stored thereon, the program code is operable to cause at least one processor in a user equipment 
(UE) capable of obtaining location information
([0014] - An exemplary non-transitory computer readable storage medium coupled to a processor, wherein the non-transitory computer readable storage medium comprises instructions executable by the processor, the instructions comprising instructions to receive a broadcast message, at a device, from a Location Server wherein the broadcast message comprises Assistance Data (AD) for location services and a plurality of broadcast control parameters),
the program code comprising instructions to: 
receive a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission
([0054] - The UE 220 may begin monitoring for and receiving LPP/LPPe Broadcast Provide Assistance Data messages on broadcast systems that may have been indicated by the Location Server 215);
transmit capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast
([0054] and Fig. 2 - The capabilities exchange shown in steps 204 and 205 enable Location Server 215 to discover which types of assistance UE 220 is able to receive);
receive a request for the location information from the location server, wherein the location information in the request for location information is determined by the location server based at least in part on the indication of the 
([0056] - At step 206, the Location Server 215 may send an LPP/LPPe 
Request Location Information message for requesting location estimates from the UE 220.  In one embodiment, the UE 220 may use previously acquired Assistance Data in performing its location measurements and location computation, using the processor 2310, if requested, such as Assistance Data received at step 203 via a broadcast LPP/LPPe Provide Assistance Data message); 
obtain at least some of the location information based at least in part on the first set of location assistance data
([0056] - The UE 220 may use previously acquired Assistance Data in 
performing its location measurements and location computation); and
transmit the at least some of the location information to the location server
([0056] - At step 208, the UE 220 sends an LPP/LPPe Provide Location Information message with the location measurements or location estimate obtained in step 225 to the Location Server 215).
		
Regarding claim 31, Edge teaches the method of obtaining location information of claim 1,
wherein the first set of location assistance data comprises at least one of 
positioning reference signal (PRS) configuration information and 

([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS).

Regarding claim 32, Edge teaches the UE of claim 15,  
Edge does not teach
wherein the first set of location assistance data comprises at least one of 
positioning reference signal (PRS) configuration information and 
orbital information for Global Navigation Satellite Systems (GNSSs) Satellite Vehicles (SVs)
([0081] – The positioning assistance data to be broadcasted may be defined in a System Information Block (SIB) which is dedicated to the positioning assistance information
[0086] - The SIB may comprise different blocks dedicated to different broadcast positioning information, i.e. the SIB may comprise at least one of: 
[0088] One block dedicated to A-GNSS
[0089] One block dedicated to DGNSS).


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu, et al (US PG Publication 2021/0045084), hereafter Liu, teaches increasing mobile device positioning accuracy.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646